Citation Nr: 1827147	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-25 913	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for multiple skin lesions, including, but not limited to, two basal cell carcinomas from his left ear and back, evaluated as noncompensable, prior to September 14, 2009, and 10 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to December 1981, July 1985 to September 1989, and October 1989 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

In May 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is associated with the record.  In August 2015, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Board remanded the claim for additional development, to include scheduling the Veteran for a VA Scars and Skin examination to address all skin lesions and residuals of skin lesions, to include basal cell carcinoma.  See Board Remand, 5 (Aug. 5, 2015).  The examiner was requested to address the characteristics of disfigurement, take photographs of the skin disabilities, and specifically comment on whether the Veteran's Efudex treatment was comparable to systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  See id.

Although it appears that the examiner addressed some of the Board's requested development in the February 2016 VA examination, review of the record indicates that the examination is inadequate to fairly adjudicate the Veteran's claim.  For example, although the examiner indicated that the Veteran's scars were not painful, the Veteran has submitted evidence that suggests otherwise.  Compare id. at 3 (noting that scars were not painful), with Photographs, 1-8 (May 12, 2016).  The Veteran has also submitted statements indicating that the examination did not appropriately address his conditions and did not substantially comply with the Board's remand directives.  See Correspondence, 1-37 (May 12, 2016).  Based on these submissions, the Board finds that the claim should be remanded for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal. 

2.  Schedule the Veteran for an appropriate examination with a new examiner, different than the one who conducted the February 2016 examination.  The examination should address all skin lesions and residuals of skin lesions, to include basal cell carcinoma.

After conducting any appropriate and required testing, the examiner should describe in detail the current signs, symptoms, and manifestations of his skin lesions, basal cell carcinoma, and associated scars.  The examiner should address whether any of these associated scars are painful. 

The examiner must adequately address the characteristics of disfigurement associated with the scars of the head, face, and neck.  If disfigurement is noted, the examiner must specify in what way the scar is considered such.  

The examiner should also take photographs of the Veteran's skin disabilities and associate them with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




